DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wheel and tire assembly positioning system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or inventive to the art by the system recited. Currently, the abstract describes a wheel and tire assembly positioning system and components it includes but does not describe what is the improvement to the art by the respective components of the system or the system as a whole.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Improved Autonomous Wheel Positioning System And Method Of Use Thereof.

The disclosure is objected to because of the following informalities: 
A wheel and tire assembly positioning system is not described in the specification. 
Claims 19 and 20 recites the “tire and tire assembly, it appears a typographical error is recited and should be a wheel and tire assembly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The term "associated" in claim 13 is a relative term, which renders the claim indefinite.  The term "associated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 13, it is unclear if the encoder is a part of the mechanical mechanism. Are the respective components directly connected, connected though some sort of wave technology? Therefore the claim has been rendered indefinite.
Claim Note
Regarding claims 1, 2 and 15, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04

       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clasquin et al US 8537347 (hereinafter “Clasquin”) in view of Vernyi et al US20140260583 (hereinafter “Veryni”).
Regarding claim 1, Clasquin discloses a wheel and tire assembly positioning system (assembly-400) for automatically identifying characteristics of a wheel (assembly-118), the wheel and tire assembly positioning system comprising:  a control module (unit-116, CPU-432), a profile sensor (profile-125) adapted to sense a profile of an interior portion of the wheel to identify the characteristics of the wheel and tire assembly. (Col 3 line 41- Col 4 line 67)
However, Clasquin fails to disclose a mechanical mechanism for transporting a wheel and tire assembly; and a control module connected to a mechanical mechanism actuator managing the transport of the wheel and tire assembly; and a sensor adapted to identify a wheel reference location. Verni discloses a mechanical mechanism (conveyor-9) for transporting a wheel and tire assembly (tire-11); and a control module (control system-CS) connected to a mechanical mechanism actuator (actuators-29a and 29b) managing the transport of the wheel and tire assembly; and a sensor (sensors- 7, 8, 40 and mechanism 23c) adapted to identify a wheel reference location. (Paragraph 0024-0054)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Verni into Clasquin for the purpose of creating a more efficient device by allowing a controller to control the movement of the wheel and tire assembly through the system. The modification would allow for a more accurate positioning of the wheel and tire without the need of a human operator.
Regarding claim 2, the combination of Clasquin and Verni disclose the system of claim 1.
Clasquin further discloses the profile sensor (profile-125) adapted to sense a profile of an interior portion of a wheel (assembly-118) is directed at an angle toward the interior portion of 
Regarding claim 3, Clasquin discloses identifying the characteristics of the wheel and tire assembly (assembly-118) when the wheel and tire assembly is moved in a wheel balancing weights application position (balncer-200).
However Clasquin fails to disclose transporting the wheel and tire assembly with the mechanical mechanism. Verni discloses transporting the wheel and tire assembly (tire-11) with the mechanical mechanism (conveyor-9)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Verni into Clasquin for the purpose of creating a more efficient device by allowing a controller to control the movement of the wheel and tire assembly through the system. The modification would allow for a more accurate positioning of the wheel and tire without the need of a human operator.
Regarding claim 4, the combination of Clasquin and Verni disclose the system of claim 1.
Clasquin further discloses the characteristics of the wheel and tire assembly (assembly-118) is not collected from a wheel and tire assembly characteristics database. (Col 4 line 55- 67)
Regarding claim 7, Clasquin discloses the system according to claim 1.
	However, Clasquin fails to disclose the mechanical mechanism is a conveyor. Verni discloses the mechanical mechanism is a conveyor (conveyor-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Verni into Clasquin for the purpose of creating a more efficient device by making it easier to control the movement of the wheel and tire assembly through the 
Regarding claim 8, Clasquin discloses the system according to claim 1.
However, Clasquin fails to disclose the conveyor includes a pair of spaced apart wheel-supporting belts. Verni discloses the conveyor (conveyor-9) includes a pair of spaced apart wheel-supporting belts. (Fig 1-2 and 4, Paragraph 0024-0026)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Verni into Clasquin for the purpose of creating a more efficient device by making it easier to control the position of the wheel and tire assembly through the system. The modification would allow for a more accurate positioning of the wheel and tire without the need of a human operator.
Regarding claim 9, Clasquin discloses the system according to claim 1.
However, Clasquin fails to disclose the mechanical mechanism is actuated with a motor.
Verni discloses the mechanical mechanism (conveyour-9) is actuated with a motor (motor-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Verni into Clasquin for the purpose of creating a more efficient device by making it easier to control the position of the wheel and tire assembly through the system. The modification would allow for a more accurate positioning of the wheel and tire without the need of a human operator.
Regarding claim 10, Clasquin discloses the system according to claim 1.
However, Clasquin fails to disclose the mechanical mechanism is an industrial robot. Verni disclose the mechanical mechanism is an industrial robot (machine-35).

Regarding claim 11, Clasquin discloses the system according to claim 1.
However, Clasquin fails to disclose the mechanical mechanism is supporting the wheel and tire assembly horizontally. Verni discloses the mechanical mechanism (conveyour-9) is supporting the wheel and tire assembly horizontally. (Fig 3 and 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Verni into Clasquin for the purpose of creating a more efficient device by making it easier to control the position of the wheel and tire assembly through the system. The modification would allow for a more accurate positioning of the wheel and tire without the need of a human operator.
Regarding claim 14, the combination of Clasquin and Verni disclose the system of claim 1.
Clasquin further discloses the control module (unit-116, CPU-432) is further connected to an image sensor (imaging sensor assembly-102) for sensing an image of the wheel and tire assembly (assembly-118).
Regarding claim 15, the combination of Clasquin and Verni disclose the system of claim 14.
Clasquin further discloses the image sensor (imaging sensor assembly-102) is adapted to move with the wheel and tire assembly (assembly-118).
Regarding claim 16, the combination of Clasquin and Verni disclose the system of claim 14.
Clasquin further discloses the image sensor (imaging sensor assembly-102) is identifying a radius of the wheel. (Col 4 line 55 – Col 5 line 11)
Regarding claim 17, the combination of Clasquin and Verni disclose the system of claim 14.
Clasquin further discloses the image sensor (imaging sensor assembly-102) is identifying a location of an indicator (markings) located on the tire representing one of a lightest portion and a heaviest portion of the tire. (Col 4 line 55 – Col 5 line 11)
Regarding claim 19, Clasquin discloses the use of an image sensor (imaging sensor assembly-102)
However, Clasquin fails to disclose detecting an edge of the tire and tire assembly on the mechanical mechanism, and wherein the sensing of the edge of the tire and wheel assembly is used to manage the transport of the wheel and tire assembly with the mechanical mechanism. Verni discloses detecting an edge of the tire and tire assembly (tire-11) on the mechanical mechanism (conveyour-9), and wherein the sensing of the edge of the tire and wheel assembly is used to manage the transport of the wheel and tire assembly with the mechanical mechanism (Sensors 7, 8, and 40). (Sensors 7, 8 and 40 detect the edges of the tire-11) (Paragraph 0024-0026)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Verni into Clasquin for the purpose of creating a more efficient device by making it easier to control the position of the wheel and tire assembly through the .

Allowable Subject Matter
Claims 5-6, 12-13, 18 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and for claim 13, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts such as Clasquin and Verni made available do not teach or fairly suggest limitations such as, “the wheel positioning system further cooperates with a dispensing module capable of providing a first predetermined quantity of wheel-balancing weights based on the identified characteristics of the wheel and tire assembly, and an application module capable of securing the first predetermined quantity of wheel- balancing weights to a first position on the wheel and tire assembly with a weights- securing tool” recited in claim 5 or “wherein the image sensor is sensing an edge of the tire and tire assembly on the mechanical mechanism, and wherein the sensing of the edge of the tire and tire assembly is used to calculate a discrepancy between a calculated weights-installation position of the wheel and tire assembly and an actual physical weights-installation position of the wheel and tire assembly” recited in claim 20.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855